DETAILED ACTION
The response filed 1/18/22 is entered. Claims 1-5, 22, 26, and 27 are elected. Claims 6-21, 23-25, and 28-30 are withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 6-21, 23-25, and 28-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/18/22.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 26 and 27 is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Kwon, US-20130222873.
In regards to claim 1, Kwon discloses a display device for representing two-dimensional and/or three- dimensional scenes (Par. 0012 3d holographic display device), comprising: at least one illumination device to emit sufficiently coherent light (Par. 0052 the SLM receives coherent light), at least one spatial light modulation device (Fig. 2A-2B, SLM) into which a hologram is encoded by means of a single-parallax encoding (Par. 0087-0088 vertical or horizontal parallax only coding), at least one optical system, where the least one optical system is provided to generate at least one virtual visibility region at the position of an eye of an observer (Par. 0054 display unit includes an optical device to convert the SLM fringe to an image), and a tracking device (Par. 0025 tracking a user’s pupil position), where the encoding direction of the hologram on the spatial light modulation device is modifiable by means of the tracking device (Par. 0025, 0056, 0078, 0079 tracking the user’s pupil position to change the viewing window based on said pupil position; Par. 0087-0088 vertical or horizontal parallax only coding).  
In regards to claim 2, Kwon discloses the at least one virtual visibility region is formed from a virtual observer window and a sweet spot, where the virtual observer window is provided in the encoding direction of the hologram and the sweet spot is provided in the non-encoding direction of the hologram (Par. 0025, 0056, 0078, 0079 tracking the user’s pupil position to change the viewing window based on said pupil position; Par. 0087-0088 vertical or horizontal parallax only coding).  

In regards to claim 4, Kwon discloses at least one position detection system is provided with which the position of an eye, in particular an eye pupil, of an observer of the scene is determinable (Par. 0025 tracking a user’s pupil position).  
In regards to claim 26, Kwon discloses the display device is designed as a holographic display device (Par. 0012 3d holographic display device).  
In regards to claim 27, Kwon discloses a display device as claimed in claim 1 in each case for a left eye of an observer and for a right eye of an observer (Par. 0056 tracking each eye and having a visibility range for each eye).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon, US-20130222873 in view of Bucklay, US-20090207466.
In regards to claim 5, Kwon does not disclose expressly the tracking device comprises at least one controllable optical element which is disposed between the at least one illumination device and an observer plane in which an observer of the scene is located.
Bucklay discloses a holographic image projection system (Par. 0003) comprising at least one controllable optical element which is disposed between the at least one illumination device and an observer plane in which an observer of the scene is located (Par. 0009 the holographic display utilizes a encoded lens of controllable optical power to control magnification of the image that the user observes).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art that the controllable lens of Bucklay can be implemented in the holographic display of Kwon. The motivation for doing so would have been to control the magnification of the image the user sees (Bucklay Par. 0009).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Bucklay with Kwon to obtain the invention on claim 5.
In regards to claim 22, Kwon does not disclose expressly at least one polarization element is provided upstream of the at least one controllable optical element in the light propagation direction.
Bucklay discloses a holographic image projection system (Par. 0003) comprising at least one polarization element is provided upstream of the at least one controllable 
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art that the controllable lens of Bucklay can be implemented in the holographic display of Kwon. The motivation for doing so would have been to separate light input to SLM and light output from the SLM (Bucklay Par. 0008).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Bucklay with Kwon to obtain the invention on claim 22.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143. The examiner can normally be reached M-Th 9AM-730PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/CORY A ALMEIDA/Examiner, Art Unit 2622                                                                                                                                                                                                        1/20/22




/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622